Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11, 14-18, 21, 22, 25-29 and 32 are currently pending and an amendment to the claims and to abstract filed on 04/27/2022 are acknowledged, and thus claims 11, 14-18, 21, 22, 25-29 and 32 are being examined.  

Information Disclosure Statement
The two (2) information disclosure statement (IDS) were submitted on 04/27/2022 and 05/05/2022 before the mailing date of the current action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 04/27/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by amendment

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11, 14-18, 21, 22, 25-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Chunyan et al. (CN104770620A, citation is obtained from Google English Translation, hereinafter Chunyan) or Chunyan in view of Bosch et al. (US2017/0360830A1, hereinafter Bosch) and further in view of Yen, “Impact of dietary calcium and phosphorous on sow reproductive performance and bone development in piglets”, University of Saskatchewan, department of animal and poultry science, 2015, pp. 1-152 (hereinafter Yen). 





Applicant claims including the below claims 11 and 22 filed 04/27/2022:

    PNG
    media_image1.png
    215
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    811
    media_image2.png
    Greyscale


Prior art
Chunyan teaches a method for increasing survival rate and reducing dead born rate by giving to an animal such as pig a feed useful for adjusting synchronized farrowing of sows in daytime, contains corn, soybean meal, bran, fish meal, soybean oil, phosphoric acid which reads on the claimed chloride salt, rock flour, salt, zeolite powder which would be equivalent to the instant calcium binder as supported by applicant own disclosure, choline chloride which reads on the claimed chloride salt, mineral element premix and pinto beans (see entire document including abstract of Google English Translation ) wherein the animal, sow has a gestation period of 110 days and for gestation, implementation is made to sow and the feed is applied to farrowing (embodiment 2 of Google English Translation) which means, the sow is pregnant; the feeds lowers labor intensity of breeding, prevents mechanical death of sows, and increases survival rate of piglets, avoids side effects, increases proportion of the sows conducting farrowing in daytime to 80-100%, regulates synchronized farrowing of the sows through nutrients, facilitates feed management and nursing of the sows after farrowing, increases survival rate of newborn piglets by 5-10%, reduces dead born rate of the sows by 3-10%, and is cost-effective (see abstract of Google English Translation); the administration time of the feed is made during the same period of daytime delivery ([0010]) which reads on the instant period of 0 before parturition; and the prior art further teaches choline chloride salt (see abstract of Google English Translation) (instant claims 11 and 22 (in part), 17-18, 28-29 and 32). Chunyan further teaches feed is given to sow at the same time during the delivery day, and but does not expressly teach the feed is given to sow for 0 to 5 days before parturition or 1 to 5 days before parturition of instant claims 14, 15, 25 and 26. However, when the feed containing calcium binder such as zeolite and/or phosphoric acid is continuously given to the sow for some period, e.g., about less than a week before the parturition, the survival rate at birth or reduction of stillbirth of newborn piglet would be much improved compared to only one time giving at birth. Further, in the absence of criticality evidence for the claimed ranges, the ranges would be optimized depending on the intended purpose, amount of calcium binder, type of formulation, etc. (instant claims 14, 15, 25 and 26). 
Although Chunyan teaches the claimed feed in the liquid form (page 3, first line of Google English Translation), Chunyan does not expressly teach “the calcium binder is administered via a drinking water” as recited in instant claims 11 and 22. However, Chunyan teaches liquid feed (page 3, first para of Google English Translation) and thus, such drinking water containing the feed would be an obvious variation and thus its administration via drinking water containing the same feed of Chunyan would have achieved the same or very similar results of improving perinatal survival of the offspring (instant claims 11 and 22 – via drinking water and intended use).  In the alternative, the deficiency of Chunyan is cured by Bosch. Bosch teaches animal feed supplement (title) for improving embryonic survival and resulting in an increased number of total live born piglets and having improved uniformity, birth weight and vitality ([0035]), the feed comprises nitrate compound, nutrients, mineral ingredients such as dicalcium phosphate, disodium phosphate, tricalcium phosphate, phosphate,  iron phosphate, etc. which reads on the claimed phosphate and the feed can be applied through liquid including drinking water  (e.g., [0029] and [0050]). It would have been obvious to modify the type of feed of Chunyan with liquid form, e.g., drinking water form of Bosch in order to provide animal feed in a feasible manner (instant claims 11 and 22 – via drinking water, phosphate and intended use). 
Although Chunyan does not expressly teach the properties of instant claims 16 and 27, they would be implicit because Chunyan teaches the method using the claimed feed comprising calcium binder such as zeolite powder and phosphoric acid for improving survival rate of new born piglet and reducing stillbirth of the new born piglet and thus the claimed properties of “anionic calcium binder forms a water insoluble salt with calcium ions at a pH in the range of 6-7.5, but not at a pH below 6” would inevitable and implicit, unless any factual evidence to the contrary. In this regard, please see it is noted that "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01 (instant claims 16 and 27).

However, Chunyan or Chunyan in view of Bosch does not expressly teach selection of specific calcium binder of instant claims 11 and 22 among various ingredients of animal feed. The deficiency is cured by Yen. 
Yen teaches calcium and phosphorus play a role in reproduction of swine and are required in gestating sows for improving fetal growth and skeletal development (see entire document including abstract and pages 4-49). 
It would have obvious to modify Chunyan or Chunyan in view of Bosch with selection of phosphorus ingredient of Yen in order to improve reproduction of sow and survival rate of piglets and therefore, the claimed intended use of improving perinatal survival of offspring would be expected. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new reference. 
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18 and 29 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-40 of copending application No. 16608013. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require same animal populations and chloride salt and calcium binder including phosphoric acid. The difference between the instant method and the copending method is that the copending ‘013 requires amounts of chloride salt and calcium binder and but such amounts would be optimized. Further, claims 31-40 of copending ‘013 are directed to an aqueous solution of chloride salt and calcium binder while the instant claims 18 and 29 are directed to a method of use. However, the instant claims 18 and 29 require using the composition comprising chloride salt and calcium binder of copending ‘013 and thus, the copending ‘013 composition would necessarily perform the method claimed. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Response to Arguments
For the reasons set forth above, this double patenting rejection has maintained as Applicants have deferred to rebut the rejection under Provisional Rejection, Obviousness Type Double Patenting.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613